Citation Nr: 9930799	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  95-06 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for cervical 
strain, currently evaluated at 10 percent.

2.  Entitlement to an increased evaluation for thoraco-lumbar 
strain, currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and her mother



ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1986 to 
April 1993.

This matter arises from a November 1993 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which granted service connection for 
cervical strain and thoraco-lumbar strain, and assigned 10 
percent disability ratings to each of the service-connected 
conditions.  The veteran disagreed with the initial ratings 
assigned.  The case was remanded in April 1996 by the Board 
of Veterans' Appeals (BVA or Board) for further development.  
Following the completion of the requested development, the RO 
has confirmed its earlier ratings and returned the case to 
the Board for resolution.



FINDINGS OF FACT

1.  The veteran's cervical spine strain is productive of no 
more than characteristic pain with motion and slight 
limitation of motion due to pain.  

2.  The veteran's thoraco-lumbar spine strain is productive 
of characteristic pain with motion, as indicated by slight 
limitation of flexion due to pain, without muscle spasm on 
extreme forward bending or loss of lateral spine motion. 




CONCLUSIONS OF LAW

1.  The schedular criteria for a disability evaluation in 
excess of 10 percent for cervical strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.71a, Diagnostic Code 5290 (1999).

2.  The schedular criteria for a disability evaluation in 
excess of 10 percent for thoraco-lumbar strain have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5295 (1999).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is appealing the original assignment of 
disability evaluations following an award of service 
connection, and, as such, the claims for increased 
evaluations are well grounded.  See 38 U.S.C.A. § 5107(a); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  After 
reviewing the claims file, the Board further finds that the 
duty to assist the veteran has been met and that the record 
as it stands allows for an equitable determination of the 
veteran's appeal.  See 38 U.S.C.A. § 5107(a). 

The Board also notes that as this is an appeal from an 
initial rating, separate ratings may be assigned for separate 
time periods that are under evaluation.  That is, in 
accordance with a recent decision from the United States 
Court of Appeals for Veterans Claims (Court), since this 
claimant timely perfected her appeal of initial ratings, 
appellate review must consider the applicability of "staged 
ratings" based upon the facts found during the time period 
in question.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Thus, the Board must look to whether assignment of a rating 
in excess of 10 percent is warranted in each instance from 
the effective date of the allowance.  Id at 126. 

In assessing the veteran's disability, the Board reviews the 
evaluations as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. §  4.7 (1999).

In the instant case, the veteran was granted service 
connection for back strain based upon treatment during 
service.  She maintains that her disabilities are more severe 
than indicated by current ratings.  She stated that her back 
pain keeps her from sleeping well at night and limits her 
daily activities.  The RO has assigned a 10 percent rating 
for the cervical strain pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5290 and 10 percent for the thoraco-
lumbar strain pursuant to Diagnostic Code 5299-5295.  Each 
disability is rated by analogy to the most closely related 
disease identified in the rating schedule.  See 38 C.F.R. 
§ 4.20 (1999).  

Diagnostic Code 5290 refers to limitation of motion of the 
cervical spine.  A 10 percent rating is assigned for slight 
limitation and a 20 percent rating is assigned for moderate 
limitation.  Diagnostic Code 5295 refers to lumbosacral 
strain.  A 10 percent rating is assigned for characteristic 
pain on motion and a 20 percent rating is assigned for muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  Also for 
consideration is Diagnostic Code 5292 which assigns a 10 
percent rating for slight limitation of motion of the lumbar 
spine and 20 percent for moderate limitation of motion.

After reviewing the evidence of record, the Board concludes 
that assignment of a disability rating in excess of 10 
percent is not warranted at any time from the effective date 
of service connection for either cervical strain or thoraco-
lumbar strain.  The veteran has been afforded three VA 
examinations over the past five years and has been seen 
regularly in the VA neurology clinic; there is no diagnosis 
of clinical abnormality or defect of the central nervous 
system and no bony pathology of the cervical, thoracic, or 
lumbar spine that would warrant increased ratings.  During 
her July 1993 VA examination, the veteran reported pain that 
ran from her neck to the end of her spine with occasional 
radiation laterally to both sides in the front areas.  The 
examiner could find no limitations to spinal movements 
although the veteran reported tenderness to cervical and 
lumbar areas without any particular pattern of distribution.  
A Schobber's test for ankylosing spondylitis was negative.  A 
neurological evaluation was normal with the exclusion of 
decreased sensation to light touch and pin prick in the left 
upper extremity.  An electromyography (EMG) and a nerve 
conduction study (NCS) of the upper extremities were normal, 
as were X-rays of the cervical spine and sacroiliac joints.  
The diagnosis was reported as spinal pain without significant 
objective findings.  The examiner noted that the back pain 
appeared to result in minimal disability for the veteran.

VA outpatient records from March 1994 through April 1997 show 
that the veteran has been treated for chronic pain syndrome 
with a TENS unit, anti-inflammatory medication, and an 
epidural steroid injection.  She has complained of pain and 
loss of use of her right arm, but November 1995 EMG and NCS 
reports were both normal.  Her central nervous system was 
determined to be intact without defect or abnormality.  

The veteran appeared for a Travel Board Hearing in January 
1996 before the BVA.  She testified that she injured her back 
during nighttime maneuvers when a male teammate fell on her, 
his weapon striking her in the back.  She did not seek 
immediate treatment, and when she did, she was prescribed 
Motrin.  She stated that she has been in pain since then and 
it has increased such that she has difficulty sleeping at 
night.  She testified that she has seen her family doctor 
once or twice a month but he only gave her advice and didn't 
treat her.  She stated that he did not know what was wrong 
with her back and did not want to "get involved with the 
government."  She was not taking any medication for the pain 
and the TENS unit she had been prescribed made her pain 
worse.  She testified that she had back spasms from 25 
minutes to 2 hours, 3-4 times a day.  She was employed as a 
store manager for Wendy's and had not lost any time from 
work.  She testified that a friend of hers had provided the 
job so she could support her daughter.  

The veteran's mother testified that the veteran was unable to 
perform any chores or general housework because her hand gave 
out and she could not stand very long.  She also had 
difficulty climbing the stairs and could not hold her 11-
month-old daughter for an extended period of time.  

VA examination reports from July 1996 reflect the veteran's 
continued complaints of pain up and down her spine with 
radiation to her arms and legs.  The July 1996 VA examination 
included orthopedic and neurological evaluations.  The 
orthopedist found objective evidence of mild pain with range 
of motion of the back in the form of decreased forward 
flexion, lateral flexion and right and left extension without 
neurological involvement.  The veteran's neck was tender to 
palpation over the spinous processes.  X-rays of the cervical 
spine were normal; the thoracic spine showed mild scoliosis; 
the lumbar spine had a grade 1 retrolisthesis of L4 on L5 and 
L5 on S1, with an otherwise normal study.  The examiner 
reported that the X-rays, MRI, EMG and NCS were all within 
normal limits.  There was no evidence of neurological 
involvement.  The veteran's diagnosis was reported as chronic 
back pain.  The examining neurologist found that the veteran 
had decreased sensation to pain in her arms.  His diagnosis 
was chronic back pain with possible radiculopathy.  He stated 
that her condition was likely secondary to the injury she 
described and was causing significant disability.  

The veteran was afforded further VA examination in July 1998.  
She reiterated her complaints of pain in her entire spine 
radiating to the right thigh.  Her cervical spine showed full 
range of motion and her lumbar spine showed flexion to 60 
degree.  Hyperextension and lateral bending was within normal 
limits.  There was tenderness to palpation over the 
shoulders, thoracic and lumbar columns, and the iliac crests 
of both hips.  There was no noted sensory or neurological 
defect.  Laboratory blood work was normal, as were the X-rays 
of the cervical and lumbar spine.  The cervical spine showed 
incidentally a 7th cervical rib.  The diagnosis was chronic 
back pain of unknown etiology, "somewhat disabling to the 
veteran reducing her employability."   

While the evidence clearly shows that the veteran experiences 
pain in her spine, the medical evidence does not support a 
finding that the disability is more than mild.  Despite the 
veteran's reports of severe pain and limitation, she has full 
range of motion of the cervical spine and some limitation of 
forward flexion in her lumbar spine.  Although the July 1998 
VA neurologist questioned radiculopathy in the upper 
extremities, repeated examinations have shown no objective 
evidence of neurological impairment in the arms.  Nor is 
there medical evidence of muscle spasm of the lumbar spine on 
extreme forward bending, or any loss of lateral spine motion, 
or more than slight functional loss in flexion.  While the 
veteran has testified that she had muscle spasms 2-3 times a 
day, she is a layperson.  Although she may report symptoms 
she perceives to be manifestations of her disability, the 
question of whether she actually experienced spasms is one 
that requires skill in diagnosis and must be made by medical 
experts.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

Accordingly, as the preponderance of the evidence is against 
assignment of a disability rating in excess of 10 percent for 
cervical strain and against a rating in excess of 10 percent 
for thoraco-lumbar strain, at any time since the award of 
service connection effective April 6, 1993, the claims must 
be denied. 

The Board notes that consideration has been given to the 
veteran's claims under the provisions of 38 C.F.R. §§ 4.40 
and 4.45.  However, her complaints of painful motion have 
already been considered and are the basis for the current 
assignment of the 10 percent rating afforded each service-
connected condition.  Moreover, the medical evidence does not 
show weakness, incoordination, fatigue, or any other symptom 
which would result in any additional functional limitation to 
a degree that would support a rating in excess of 10 percent 
for either the cervical or thoraco-lumbar strain.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); also see Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).  

The Board also finds that the evidence does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  In this regard, the 
record does not reflect any hospitalization because of the 
veteran's disabilities or interference with employment to a 
degree greater than that contemplated by the regular 
schedular standards, which are based on the average 
impairment of employment.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993); Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992).  The veteran reported that she had lost previous 
jobs because of her disabilities, but supplied no objective 
evidence to support her contention.  Moreover, she testified 
that she had not lost any time from her current employment 
due her disabilities.  Therefore, the Board finds that the 
criteria for submission for an assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 95-96 (1996). 

As there is no evidence of record that is in relative 
equipoise, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).   


ORDER

A rating in excess of 10 percent for cervical spine strain is 
denied. 

A rating in excess of 10 percent for thoraco-lumbar strain is 
denied. 



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

